Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 9/14/2020 claiming domestic priority to the following:

    PNG
    media_image1.png
    96
    321
    media_image1.png
    Greyscale

As filed, claims 1, 2, 6-9, 11, 14-16, 20-23, and 25-29 are pending; and claims 3-5, 10, 12, 13, 17-19, 24, and 30-32 are cancelled.

Election/Restrictions
Applicant’s election of Group I – Claims 1, 2, 6-9, 11, 14-16, 20-23, 25, and 26   in the reply filed on 9/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image2.png
    162
    430
    media_image2.png
    Greyscale
, which is compound E48 on pg. 122 of the instant specification.  The claims, which read on the elected species, are instant claims 1, 2, 6, 7, 9, 11, 14-16, and 26, according to Applicant’s reply filed 9/12/2022.

Claims 8, 20-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Because the Markush-type claim (i.e. claim 1) is considered as an improper Markush grouping (see rejection below), the entire scope of the Markush claim cannot be and was not searched.  The Examiner only searched the compounds contained in Markush group that are included in claim 14.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2022 has been considered by the Examiner.

	Claim Rejections - Improper Markush Grouping
A “Markush” claim recites a list of alternatively useable species and may encompass a large number of alternative species.  Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species.  Id.
A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Id.  
Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. 5, Aug. 2006):
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which appli-cants regard as their invention, unless the subject mat-ter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where com-pounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.


Claims 1, 9, 11, and 26 are rejected as containing an improper Markush grouping. 

Claims 1, 9, 11, and 26 are drawn to the Markush-type Formula (shown below).

    PNG
    media_image3.png
    59
    481
    media_image3.png
    Greyscale


The formula, as shown above, includes structural core variables Targeting Ligand, Linker, and Targeting Lipase Binder.  These variables represent a variety of different organic functional groups.  
Claims 1, 9, 11, and 26 are drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of the formula, as shown above, is the bonds between all the variables, which is not an art-recognized physical or chemical class.
Without a meaningful and common structural core that is shared by the species in the formula above, there can be no “single structural similarity.” In other words, a single structural similarity is lacking due to the fact that variables Targeting Ligand, Linker, and Targeting Lipase Binder, for example, prevents the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within the formula above.  In fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 9, the claim recites instant variable R’, but failed to recite any definition for instant variable R’.  Accordingly, the metes and bounds of instant variable R’ is unclear, which rendered the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO2017/223452, hereinafter Buckley (see IDS filed 9/12/2022), as evidenced by “Iterative Design and Optimization of Initially Inactive Proteolysis Targeting Chimeras (PROTACs) Identify VZ185 as Potent, Fast, and Selective von Hippel-Lindau (VHL) Based Dual Degrader Probe of BRD9 and BRD7”, hereinafter Zoppi (see IDS filed 9/12/2022); and “Chemical Ligand Space of Cereblon”, hereinafter Boichenko.

Regarding claims 1, 2, 6, and 26, Buckley, for instance, teaches the following bifunctional compounds or pharmaceutical composition thereof that linked a ubiquitin ligase-binding moiety to a ligand that is capable of binding to BRD9.  All of which meets all the limitations of these claims..


    PNG
    media_image4.png
    131
    422
    media_image4.png
    Greyscale
(abstract)

    PNG
    media_image5.png
    123
    643
    media_image5.png
    Greyscale
(pg. 4, lines 7-11)

    PNG
    media_image6.png
    157
    332
    media_image6.png
    Greyscale
(pg. 150, Compound I-12)

    PNG
    media_image7.png
    207
    335
    media_image7.png
    Greyscale
(pg. 152, compound I-15)

    PNG
    media_image8.png
    144
    359
    media_image8.png
    Greyscale
(pg. 155, compound I-24)

    PNG
    media_image9.png
    203
    360
    media_image9.png
    Greyscale
(pg. 155, compound I-25)
Wherein:

    PNG
    media_image10.png
    332
    723
    media_image10.png
    Greyscale

A = Targeting ligand that is capable of binding BRD9
B = Linker
C = Moiety that is capable of binding Cereblon E3 Ubiquitin ligase.

	The Examiner finds that 
    PNG
    media_image11.png
    114
    97
    media_image11.png
    Greyscale
 in the abovementioned compounds can bind to BRD 9, which is supported by evidentiary reference Zoppi.

    PNG
    media_image12.png
    375
    341
    media_image12.png
    Greyscale

(Zoppi, pg. 700, Figure 1, compound 1a-1b)

	In addition, the Examiner finds that 
    PNG
    media_image13.png
    72
    122
    media_image13.png
    Greyscale
in the abovementioned compounds can binds to Cereblon E3 Ubiquitin ligase, which is supported by evidentiary Boichenko.

    PNG
    media_image14.png
    330
    568
    media_image14.png
    Greyscale

(Boichenko, pg. 11164, Figure 1)

Claim Objections
Claim 2 is objected to because of the following informalities:  
a)	Regarding claim 2, the claim recites formulas (TL-I) and (TL-I’), which have the following structure:

    PNG
    media_image15.png
    156
    351
    media_image15.png
    Greyscale

	The only difference to the abovementioned formulas is instant variable R5 in formula (TL-I) and instant variable R4’ in instant formula TL-I’.
	However, the scope between instant variable R5 and instant variable R4’ is the same and thus, the Examiner finds that instant formula TL-I is duplicate of TL-I’ or vice versa.  Accordingly, the Examiner finds the duplicate is redundant and can be removed.
Appropriate correction is required.

Claims 7 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 2, 6, 9, 11, and 26 are rejected.
Claims 2, 7, and 14-16 are objected.
Claims 8, 20-23, 25, and 27-29 are withdrawn.
Claims 3-5, 10, 12, 13, 17-19, 24, and 30-32 are cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626